Citation Nr: 0709986	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-00 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder 
disorder.

2. Entitlement to service connection for a bilateral hand 
disorder.

3. Entitlement to service connection for a bilateral wrist 
disorder.

4. Entitlement to an initial, compensable rating for 
bilateral pes planus.

5. Entitlement to an initial, compensable initial rating for 
uterine fibroids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from March 1979 to 
November 2001.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision in which 
the RO granted service connection and assigned a 
noncompensable rating for bilateral pes planus and for 
uterine fibroids, each effective November 2, 2001.  In the 
same decision, the RO denied service connection for a 
bilateral shoulder disorder, for a bilateral hand disorder, 
and for a bilateral wrist disorder.  The veteran filed a 
notice of disagreement (NOD) in May 2003, and the RO issued a 
statement of the case (SOC) in October 2003.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in December 2003.

Because the veteran has disagreed with the initial 
noncompensable ratings assigned following the grant of 
service connection for bilateral pes planus and for uterine 
fibroids, the Board has characterized these matters in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disability).



In August 2006, the Board remanded these matters to the RO 
via the Appeals Management Center (AMC) for further 
development and adjudication.  After accomplishing the 
requested development, the AMC continued the denial of the 
claims on appeal (as reflected in an October 2006 SSOC), and 
returned the matters to the Board for further appellate 
consideration.  

As a final preliminary matter, the Board notes that the 
record includes a December 2004 claim for service connection 
for post-traumatic stress disorder (PTSD).  As this matter 
has not been adjudicated by the RO, it is not properly before 
the Board; hence, it is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  A chronic bilateral shoulder disability was not shown in 
service, and the most persuasive medical evidence establishes 
that the veteran does not have a current bilateral shoulder 
disability.

3.  A chronic bilateral hand disability was not shown in 
service, and the most persuasive medical evidence establishes 
that the veteran does not have a current bilateral hand 
disability.

4.  A chronic bilateral wrist disability was not shown in 
service, and the most persuasive medical evidence establishes 
that the veteran does not have a current bilateral wrist 
disability.

5.  Since the November 2, 2001 effective date of the grant of 
service connection, the veteran's bilateral pes planus has 
been manifested by complaints of bilateral foot pain and 
tenderness of plantar surface, without deformity.

6.  Since the November 2, 2001 effective date of the grant of 
service connection, the veteran's uterine fibroids have not 
been shown to cause any impairment in function of the 
veteran's gynecological system.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral 
shoulder disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

2.  The criteria for service connection for a bilateral hand 
disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

3.  The criteria for service connection for a bilateral wrist 
disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

4.  The criteria for an initial compensable disability rating 
for bilateral pes planus have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2006).

5.  The criteria for an initial compensable disability rating 
for uterine fibroids have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.31, 4.116, Diagnostic 
Codes 7628, 7629 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002)(addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claims, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, VCAA notice should include 
information pertaining to the assignment of disability 
ratings (to include the criteria for all higher ratings), as 
well as information pertaining to the assignment of effective 
dates.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; Pelegrini, 18 Vet. App. at 119.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a March 2002 letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claims for service 
connection.  In the October 2003 SOC, the RO set forth the 
schedular criteria for compensable ratings for uterine 
fibroids and pes planus.  Following the Board's remand, an 
August 2006 AMC letter provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate the claims for initial compensable rating for 
uterine fibroids and pes planus, as well as what information 
and evidence must be submitted by the appellant, what 
information and evidence would be obtained by VA, and the 
need for the appellant to advise VA of and to submit any 
further evidence that pertains to the claims.  The August 
2006 AMC letter also informed the appellant how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  After the RO 
afforded the veteran opportunity to respond to each notice 
identified above, the October 2006 SSOC reflects 
readjudication of the claims.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, VA examination reports dated in September 2002 and 
2004, and VA outpatient treatment records from pertinent 
facilities, to include Moncrief Community Army Hospital in 
Fort Jackson, South Carolina.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and AMC, the appellant has been notified and made aware of 
the evidence needed to substantiate these claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. 537 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  See 38 
C.F.R. § 3.303(d).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that she currently suffers from 
bilateral shoulder, hand, and wrist disorders that started 
during active service.  Considering the claims in light of 
the above-noted legal authority, the Board finds that the 
weight of the evidence is against each claim. 

Service medical records show complaints of bilateral shoulder 
pain and left wrist pain from February to November 1996.  
Additional service treatment notes show assessments of 
bilateral shoulder impingement and bilateral rotator cuff 
tendonitis from January 1997 to December 1997.  Radiographs 
dated in February 1997 show normal findings for bilateral 
shoulders and the left wrist.  A June 1997 treatment record 
listed an assessment of bilateral anterior impingement 
syndrome, bilateral bicipital tendonitis, and anterior 
inferosseous N. syndrome.  A December 1997 clinical 
evaluation report reflects findings of bilateral impingement 
syndrome as well as early degenerative joint disease of the 
shoulders.  

Additional service treatment records dated in February, May, 
and August 1999 reveal notations of bilateral shoulder pain, 
left shoulder impingement, and left shoulder AC strain.  In a 
February 2000 treatment note, the veteran complained of left 
shoulder and wrist pain.  While the examiner listed a 
diagnosis of degenerative joint disease, he also noted that 
the veteran exhibited full range of motion.  Treatment notes 
dated in August and September 2000 show complaints of 
bilateral wrist pain and tenderness, list an assessment of 
bilateral wrist tendonitis, and note a history for possible 
carpal tunnel syndrome and osteoarthritis.  The veteran's 
March 2001 service retirement examination report showed that 
her upper extremities were marked as normal but noted that 
the veteran had been treated for bilateral shoulder and wrist 
pain that was not systemic, bilateral rotator cuff 
tendonitis, and right wrist tendonitis during active service.  

Post-service medical evidence shows that the veteran 
complained of arthritis in an August 2002 VA general medical 
examination report.  While the examiner listed a diagnosis of 
arthritis, he specifically indicated that the range of motion 
of all the veteran's joints was normal.  In a September 2002 
VA feet examination report, the examiner listed a diagnosis 
of arthritis of bilateral shoulders.  The examiner also 
stated that there was no evidence of any synovial thickening, 
bursal thickening, or tenderness over bony prominence 
throughout but noted tenderness over the trapezius muscle and 
subacromial area.  

VA treatment notes as well as a MRI report of the left 
shoulder both dated in January 2003 note an impression of 
partial left shoulder rotator cuff tear, bilateral 
DeQuervian's syndrome, and bilateral carpal tunnel syndrome 
to be ruled out with electromyography (EMG) studies.

A March 2003 private treatment note listed an impression of 
bilateral wrist pain, probably secondary to carpal tunnel 
syndrome with a possibility of right ulnar neuropathy to be 
ruled out after nerve conduction velocity (NCV) / EMG studies 
were completed.  VA treatment notes dated in April 2003 show 
subjective complaints of left shoulder pain and detail that 
the veteran was treated with Vioxx and physical therapy for 
left shoulder impingement with rotator cuff tear.  An April 
2003 private treatment note noted that the veteran's NCV/EMG 
studies were normal but indicated that those test results did 
not rule out the possibility of carpal tunnel syndrome.  A 
May 2003 private treatment note again lists an impression of 
bilateral wrist pain, probably secondary to carpal tunnel 
syndrome with a possibility of right ulnar neuropathy to be 
ruled out after nerve conduction velocity (NCV) / EMG studies 
were completed.  An additional July 2003 private treatment 
record details that the veteran's bilateral hand and wrist 
pain was probably secondary to arthritis.  VA treatment notes 
dated in November 2003 show complaints of hand and wrist pain 
as well as left shoulder pain and list an assessment of rule 
out left wrist and hand osteoarthritis.  A November 2003 VA 
X-ray report of the veteran's hands lists an impression of 
mild degenerative joint type changes compatible with mild 
osteoarthritis. 

A March 2004 statement, the veteran's treating physician from 
the Army noted that he had treated her for bilateral shoulder 
and wrist conditions.  He further stated that the veteran was 
currently diagnosed with bilateral carpal tunnel syndrome, 
left shoulder rotator cuff tear, and DeQuervian's syndrome, 
bilaterally.  After reviewing the veteran's service medical 
records, he opined that it appears that it is more likely 
than not that these diagnoses and current conditions had 
their onset while on active duty in the military and these 
current conditions are directly related to the conditions 
treated during service.  

In the September 2004 VA nerves examination, the examiner 
detailed that the veteran was told by her physician that she 
had carpal tunnel syndrome.  However, after performing an 
EMG/NVC study, the VA examiner specifically noted that there 
was no evidence of carpal tunnel syndrome in either of the 
veteran's hands.  

In the report of the September 2004 VA hand examination, the 
examiner discussed the veteran's in-service hand, wrist, and 
shoulder complaints and treatment as well as documented her 
subjective complaints of pain while doing overhead 
activities, sleeping on her shoulders, typing, gripping, and 
opening jars.  Objective examination findings for the 
bilateral hands were noted as negative carpal compression 
test, normal bulk and tone of right and left thenar eminence, 
and no sensory changes.  Examination of the right and left 
shoulder revealed range of motion without pain, negative 
signs of impingement, and negative crossarm adduction test 
with only mild tenderness to palpation of the 
acromioclavicular joint.  X-rays taken in September 2004 
revealed normal examination of bilateral shoulders.  As noted 
above, EMG/NCV studies of the upper extremities showed no 
evidence of carpal tunnel syndrome.  In his assessment, the 
VA examiner noted subjective complaints of bilateral hands 
and shoulders without physical examination evidence of 
anatomic pathology.  The examiner also specifically noted no 
objective evidence of arthrosis of the shoulder or carpal 
tunnel syndrome. 

In this appeal, the Board finds that chronic bilateral 
shoulder, hand, and wrist disabilities were not shown during 
active service.  The veteran's service medical records do 
show various provisional assessments of bilateral shoulder 
impingement, early degenerative joint disease of the 
shoulders, bilateral rotator cuff tendonitis, and bilateral 
wrist tendonitis.  The veteran's March 2001 service 
retirement examination report indicates that the examiner 
acknowledged her in-service treatment for bilateral shoulder 
and wrist pain that was not systemic, bilateral rotator cuff 
tendonitis, and right wrist tendonitis; however, the examiner 
clearly assessed her upper extremities as normal upon 
retirement from active service.

Post-service treatment records detail a variety of different 
impressions like partial left shoulder rotator cuff tear, 
bilateral DeQuervian's syndrome, and mild degenerative joint 
type changes of the hands compatible of mild osteoarthritis.  
Additionally, treatment records contain multiple notations of 
bilateral wrist pain, left shoulder pain, and bilateral hand 
pain.  

However, the most recent VA examination report of record 
dated in September 2004, reflects that the examiner did not 
diagnosis the veteran with any current bilateral shoulder, 
hand, or wrist disorder.  On the contrary, the physician 
specifically noted that there were only subjective complaints 
of bilateral hands and shoulders without physical examination 
evidence of anatomic pathology.  While the Board acknowledges 
the veteran's subjective complaints of bilateral shoulder, 
wrist, and hand pain, service connection is not warranted for 
pain, alone.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  

The Board finds that the September 2004 VA examiner's 
conclusion constitutes probative evidence on the question of 
current disability, as the examiner clearly based his opinion 
on detailed examination findings, to include a EMG/NCV and X-
ray test results, as well as a consideration of the veteran's 
documented medical history and assertions.  The record 
reflects that the September 2004 VA examination was conducted 
specifically for the purpose of ascertaining the current 
nature of any bilateral shoulder, hand, and wrist 
disability(ies).  Under these circumstances, the Board 
concludes that the September 2004 VA examiner's findings 
constitute the most probative (persuasive) evidence on the 
question of whether the veteran has any current bilateral 
shoulder, hand, and/or and wrist disability(ies).  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence.") (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1110.  Where, as here, persuasive medical 
evidence establishes that the appellant does not have the 
disabilities for which service connection is sought-the 
first essential criterion for a grant of service connection-
there can be no valid claims for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition to the medical evidence, the Board has considered 
the veteran's assertions in adjudicating the claims for 
service connection on appeal.  The Board does not doubt the 
sincerity of the veteran's beliefs that she has current 
bilateral shoulder, hand, and wrist disorders that are 
medically related to her military service.  However, the 
veteran cannot establish these service connection claims on 
the basis of her assertions, alone.  Each service connection 
claim on appeal turns on medical matters of current 
disability (and, if shown, medical nexus), matters with the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without appropriate medical training and expertise, the 
appellant simply is not competent to render a probative 
(i.e., persuasive) opinion on such a matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
For these reasons, the veteran's own assertions in this 
regard have no probative value.

Under these circumstances, the Board concludes that each 
claim for service connection must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

III. Initial Rating Claims

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), are both required.  See 
Fenderson, 12 Vet. App. at 126.

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) rating in every instance in which 
the rating schedule does not provide such a rating and the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.



A.  Bilateral Pes Planus

In this case, the RO assigned an initial noncompensable 
rating for the veteran's bilateral pes planus pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5276. 

Under Diagnostic Code 5276, a noncompensable rating is 
granted for mild pes planus with symptoms relieved by built-
up shoe or arch support.  A rating of 10 percent is assigned 
for moderate unilateral or bilateral symptoms of pes planus 
to include weightbearing line over or medial to the great 
toe, inward bowing of the Achilles tendon, and pain on 
manipulation and use of the feet.  A 20 percent (unilateral) 
or 30 percent (bilateral) rating is granted for severe 
symptoms of pes planus to include objective evidence of 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use, indication of swelling on use, 
or characteristic callosities.  A 30 percent (unilateral) or 
50 percent (bilateral) rating is warranted for pronounced 
symptoms to include marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the Achilles tendon on manipulation not 
improved by orthopedic shoes or appliances.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2006).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
an initial rating for service-connected bilateral pes planus 
have not been met at any time since the November 2, 2001 
effective date of the grant of service connection for that 
disability.

Service medical records reflect treatment for pes planus, for 
chronic bilateral foot pain, and for plantar faciitis.  Post-
service objective medical evidence of record includes VA 
examination reports dated in August and September 2002, which 
indicates that the veteran's plantar was downgoing and that 
she had a normal gait.  In a September 2002 VA examination 
report, the veteran complained of persistent pain in 
bilateral feet with exertional pain after running and spasms 
at night.  It was indicated that she does not use the shoe 
inserts she was given or any other corrective shoes, only a 
plantar pad over the callosity on the plantar aspect of the 
foot.  Objective findings included no gross foot deformity; 
low arch with flexibility; callosities over the proximal 
interphalangeal (PIP) joint of the 4th and 5th toes of the 
left foot; and large hard callus on plantar aspect of right 
foot underneath metatarsal head of 3rd toe.  The examiner 
detailed that the veteran had a normal gait, wore normal 
shoes, and could perform both heel and toe walking movements.  
It was further noted that her Achilles tendon was central 
along the access of her midfoot with no evidence of 
deviation.  An assessment of mild flat foot deformity and 
mild hallux valgus with hard plantar callosity under right 
metatarsal phalangeal (MTP) joint was listed in the report.  
VA X-ray reports dated in September 2002 showed impressions 
of essentially negative right and left foot.  

The Board notes that while the veteran does have callosities 
on each of her feet, the September 2002 VA examiner 
characterized her pes planus as mild with no gross deformity, 
no inward bowing of the Achilles tendon, no pain with range 
of motion of foot, and no evidence of midfoot deviation.  The 
examiner also noted normal gait with use of normal shoes as 
well as no findings of instability or edema.  The veteran 
also specifically indicated that her foot pain was not 
necessarily exacerbated by walking or standing.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  

In this case, there is no basis for assignment of any higher 
rating on the basis of functional loss due to pain.  Pain, 
particularly on manipulation, is contemplated in the rating 
criteria of Diagnostic Code 5276.  There is also no basis for 
assignment of any higher rating based on functional loss due 
to pain during flare-ups or with repeated activity; the 
veteran specifically indicated, during the September 2002 
examination, that her foot pain was not necessarily 
exacerbated by walking or standing.  Additionally, the record 
presents no basis for assignment of any higher rating 
pursuant to the criteria of 38 C.F.R. §§ 4.40 and 4.45, or 
DeLuca.  For example, the September 2002 VA examiner 
specifically noted that the veteran's bilateral pes planus 
symptomatology did not include weakness, stiffness, swelling, 
redness, fatigue, or lack of endurance.  

The aforementioned discussion makes it clear that, since the 
effective date of the grant of service connection, the 
symptoms of the veteran's bilateral pes planus disability 
have more nearly approximated the criteria for a 
noncompensable rating under Diagnostic Code 5276.  Under 
these circumstances, the Board must conclude that the 
criteria for the next higher, 10 percent, rating for pes 
planus have not been met.  It logically follows that the 
criteria for any higher rating under Diagnostic Code 5276 
likewise have not been met.

B.  Uterine Fibroids

The RO assigned an initial noncompensable rating for the 
veteran's uterine fibroids pursuant to 38 C.F.R. § 4.116, 
Diagnostic Code 7628. 

Under 38 C.F.R. § 4.116, natural menopause is not a 
disability for rating purposes.  Benign neoplasms of the 
gynecological system are to be rated according to the 
impairment in function of the urinary or gynecological 
systems, or skin under Diagnostic Code 7628.  See 38 C.F.R. § 
4.116, Diagnostic Code 7628 (2006).

Under Diagnostic Code 7629, endometriosis with pelvic pain or 
heavy or irregular bleeding requiring continuous treatment 
for control warrants a 10 percent rating.  Pelvic pain or 
heavy or irregular bleeding not controlled by treatment 
warrants a 30 percent rating.  Lesions involving bowel or 
bladder confirmed by laparoscopy, pelvic pain or heavy or 
irregular bleeding not controlled by treatment, and bowel or 
bladder symptoms warrants a 50 percent rating.  See 38 C.F.R. 
§ 4.116, Diagnostic Code 7629 (2006).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for a 
compensable rating for service-connected uterine fibroids 
have not been met at any time since the November 2, 2001 
effective date of the grant of service connection for that 
disability.

Service medical records show that the veteran underwent an 
exploratory laparotomy with resection of a lower pelvic 
cervical myoma in June 2001.  A pelvic ultrasound report 
dated in October 2001 showed numerous uterine fibroids.  A 
post-service April 2002 VA treatment record lists an 
assessment of recurrent leiomyomata.  A June 2002 VA pelvic 
ultrasound report noted numerous uterine fibroids, the 
largest was listed as 3.5 centimeters and four other fibroids 
measured between 2 and 2.8 centimeters.  An August 2002 VA 
general medical examination shows that the veteran has 
multiple fibroids in her uterus and underwent a fibroidectomy 
during active service in June 2001.  The examiner listed 
diagnoses of fibroids and status post fibroid removal. An 
additional VA pelvic ultrasound report dated in October 2002 
again noted multiple uterine fibroids.  VA outpatient 
treatment records dated from October to December 2003 show 
complaints of intermittent but chronic pelvic pain that was 
resolved with other the counter medications as well as 
intermittent discomfort with urination.  In a December 2003 
VA treatment note, it was indicated that the veteran suffered 
from perimenopausal bleeding. 

On September 2004 VA gynecological examination, the veteran 
complained of bleeding and pain after coitus that only 
occurred during the 4 to 5 day duration each month when her 
menstrual cycle would usually have come.  Objective findings 
of normal external genitalia and normal sized uterus were 
noted by the examiner.  Diagnoses of fibroidectomy, minimal 
remaining fibroids (per the veteran's history), and mild 
spotting and pain after coitus were listed in the report.  

In this case, there is no evidence that the veteran's uterine 
fibroid disability has resulted in renal dysfunction, voiding 
dysfunction, urinary frequency dysfunction, obstructed 
voiding, or a urinary tract infection.  Nor is there any 
evidence of record that the veteran's uterine fibroid 
disability residuals result in any of the impairments 
described under 38 C.F.R. § 4.116 pertaining to the 
gynecological system, including endometriosis.  While 
competent medical evidence shows subjective complaints of 
pelvic pain, it has not been shown that the veteran's uterine 
fibroids cause pelvic pain or heavy or irregular bleeding 
requiring continuous treatment for control.

The aforementioned discussion makes clear that, since the 
effective date of the grant of service connection for the 
disability, the symptoms of the veteran's uterine fibroid 
disability have more nearly approximate the criteria for a 
noncompensable rating under Diagnostic Code 7628.  Under 
these circumstances, the Board must conclude that the 
criteria for an initial, compensable rating for uterine 
fibroids have not been met.  


C.  Both Claims

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grants of service connection, 
the veteran's service-connected pes planus or uterine 
fibroids have reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) 
(cited to in the May 2002 SOC).  In this regard, the Board 
notes that neither disability has objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  There also is no 
objective evidence that either disability has warranted 
frequent periods of hospitalization, or has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, there is no basis for staged 
rating of either disability, pursuant to Fenderson, and the 
claims for initial, compensable ratings must be denied.  In 
reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against each claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

Service connection for a bilateral shoulder disorder is 
denied.

Service connection for a bilateral hand disorder is denied.

Service connection for a bilateral wrist disorder is denied.

An initial, compensable rating for bilateral pes planus is 
denied.

An initial, compensable initial rating for uterine fibroids 
is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


